DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a numerical range of about 1:10 to about 20:1, such as from about 1:4 to about 9:1. It is unclear whether the claim is drawn to the broader range or the narrower range. See MPEP 2173.05(c). The examiner also notes that the terminology “such as” is understood to result in the claim being indefinite because it is unclear if the claim is drawn to the broader range or the narrower range. See MPEP 2173.05(d), example (C) therein. This issue also applies to claims 6 and 12, which use the language “such as.”
For the purposes of examination under prior art, the examiner will examine the claims with the understanding that the broadest range limits the claims.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “biomolecules, comprising proteins, nucleic acids, sugars, lipids, or a combination thereof.” It is unclear if the claim is limited to proteins, nucleic acids, sugars, lipids, or a combination thereof, or if the claim is drawn to all biomolecules, including those which may be other than proteins, nucleic acids, sugars, or lipids.

Claim Interpretation
As to claim 5, the limitation drawn to the modifying lipid being synthetically produced appears to limit the process by which the lipid is made, rather than the lipid itself. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. synthetic production of the lipid), only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
Claim 8 recites that modifying lipid molecules functionalize the biological membrane by altering its thickness, order, and/or surface charge. For the purposes of examination under prior art, the phrase “altering” is understood to refer to an altered thickness, order, and/or surface charge as compared with an unfunctionalized biological membrane. In addition, the meaning of the term “order” is discussed in the instant specification on pages 5-6, paragraph 0052.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-11, 13-14, 18-19, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Goh et al. (WO 2019/022671 A1).
Goh et al. (hereafter referred to as Goh) is entitled “Biomolecular composites comprising modified cell ghosts,” as of the title of Goh. Goh teaches the following as of page 48, Example 4, reproduced below.

    PNG
    media_image1.png
    560
    1036
    media_image1.png
    Greyscale

As to claim 1, the claim requires an endogenous lipid bilayer. The cell ghosts of Goh are understood to read on this requirement. The term “cell ghost”, as used by Goh, is understood to have the following meaning, as of Goh, page 10, relevant text reproduced below.

    PNG
    media_image2.png
    294
    1037
    media_image2.png
    Greyscale

As such, the cell ghosts are understood to be endogenous membranes.
As to claim 1, the claim requires that the composition has been doped with one or more modifying lipid molecules. The DOTAP in Example 4 of Goh is understood to read on this requirement. The examiner notes that different examples in Goh teach different modifying lipids.
As to claim 2, DOTAP comprises oleoyl groups, which are understood to be partially saturated as they comprise a single double bond.
As to claim 3, DOTAP is understood to be a non-endogenous lipid as it is not normally found in the human body.
As to claim 4, DOTAP is understood to be a non-natural lipid.
As to claim 5, DOTAP, being a non-naturally occurring lipid, would have been expected to have been synthetically produced.
As to claim 6, Goh teaches a second example comprising cell ghosts and DOPC, as of Goh, page 48, Example 5, reproduced in part below.

    PNG
    media_image3.png
    428
    1055
    media_image3.png
    Greyscale

DOPC is understood to read on the phosphatidylcholine required by claim 6.
 As to claim 8, the skilled artisan would have expected that the modifying lipid would have altered the thickness, order, and/or surface charge regardless of whether this property would have been recognized by Goh. Additionally, to the extent that the modifying lipid would have been DOTAP, the skilled artisan would have expected that the DOTAP would have increased the charge of the bilayer because it is a cationic lipid.
As to claims 10-11, Goh appears to indicate a symmetric and homogeneous distribution of the cell ghost lipid and the added lipids, as of Goh, page 5, figures 8A and 8B, reproduced below.

    PNG
    media_image4.png
    555
    505
    media_image4.png
    Greyscale

The above-reproduced figure would appear to indicate that the composition of Goh would have been symmetric and homogeneous.
As to claim 13, the skilled artisan would have expected that the composition of Goh would have had a biocompatible membrane as it has been intended for in vivo use in living organisms to deliver drugs, as of the abstract of Goh.
As to claim 14, Goh appears to be silent in regard to resistance to mechanical or osmotic stress. Nevertheless, the composition of Goh appears to have the same elements as the composition recited by the instant claims; as such, there would have been a reasonable expectation that the composition of Goh would have had the same properties as the claimed invention. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). In this case, the composition of Goh comprises both an endogenous lipid bilayer and one or more modifying lipids, as required by the instant claims; as such, the product of Goh appears to be substantially identical to the claimed invention. Goh appears to subject the composition to mechanical stress during the method of making the composition (e.g. in the extrusion step on page 49 lines 1-6). This teaching is understood by the examiner to be evidence and or reasoning in support of, but not absolutely proving that the required resistance to mechanical strength would have been inherent in the composition of Goh. This is understood to shift the burden to applicant to show that the required mechanical strength would not have been inherent in the teachings of Goh in view of the guidance provided by MPEP 2112(V).
As to claim 18, Goh teaches a method of doping a cell ghost, which is an endogenous lipid bilayer, with a modifying lipid molecule such as DOTAP or DOPC/cholesterol, as of Goh, page 48, Example 4 and 5.
As to claim 19, Goh teaches having removed the cellular contents in order to make the cell ghost, as of Goh, page 10 lines 14-20; see the above-definition of cell ghost. The skilled artisan would have understood that the cellular contents would have been removed in order to produce the cell ghosts, then the cell ghosts would have been combined with a lipid such as DOPC or DOTAP.
As to claim 25, the claim requires a tunable hybrid biological membrane. The skilled artisan would have understood that the composition of Goh comprises all of the ingredients required by the instant claims. While Goh does not appear to indicate that the composition is “tunable”, as the composition of Goh comprises all of the ingredients required by the instant claims, the skilled artisan would have expected that the composition of Goh would have met the tunability requirement.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 20 December 2019, which was the effective filing date of provisional application 62/951,586 upon which the instant application claims benefit. Goh was published on 31 January 2019, which is earlier than the effective filing date of the instant application. Goh was also effectively filed earlier than the effective filing date of the instant application. As there appear to be no common inventors and no common assignee between the instant application and the Goh document, Goh is understood to be prior art under AIA  35 U.S.C. 102(a)(1) and 102(a)(2).

Claims 1-6, 8, 13-14, 18-19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al. (Colloids and Surfaces B, Vol. 135, 2015, pages 225-234).
Deak et al. (hereafter referred to as Deak) is drawn to nanoerythrosomes which were obtained from red blood cell membranes and which further comprise dipalmitoyl phosphatidylcholine (DPPC), as of Deak, page 225, title and abstract.
As to claim 1, the claim requires an endogenous lipid bilayer. The nanoerythrosomes of Deak comprise red blood cell membrane, which reads on the endogenous lipid bilayer.
As to claim 1, the claim requires modifying lipid molecules. The DPPC of Deak, page 225, abstract, reads on the required modifying lipid molecules.
As to claim 2, the DPPC of Deak is understood to be a fully saturated lipid, as the palmitoyl group is a saturated 16-carbon chain.
As to claim 3, DPPC is understood to be a non-endogenous lipid.
As to claims 4-5, Deak teaches that DPPC was obtained from NOF America corporation, as of Deak, page 226, right column, section 2.1. Deak is therefore silent as to whether the DPPC would have been natural, non-natural, synthetically produced, or other than synthetically produced. Nevertheless, DPPC is the same compound regardless of how it was produced, and reads on the claimed invention regardless of how it was produced. Products of identical chemical composition (in this case, the chemical composition being referred to here is of the DPPC itself and not of the composition as a whole) can not have mutually exclusive properties. See MPEP 2112.01(II). In this case, the DPPC of Deak is identical to the DPPC disclosed on page 22 of the instant specification and of the phosphatidylcholine recited by instant claim 6. As such, the DPPC of Deak is understood to read on the claimed subject matter regardless of its source or how it was produced. Additionally, once the examiner provides a rationale tending to show that the claimed product (e.g. DPPC) appears to be the same or similar to that of the prior art, although produced by a different process (e.g. extracting from a natural source as compared with synthesis), the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II), wherein the rationale here is understood to be applicable both for anticipation and obviousness rejections.
As to claim 6, the DPPC of Deak is understood to read on the required phosphatidylcholine.
As to claim 8, Deak indicates that the thickness is affected by doping, as of Deak, page 230, figure 5, reproduced below.

    PNG
    media_image5.png
    552
    1347
    media_image5.png
    Greyscale

As to claim 13, the membrane of Deak would have been understood to have been biocompatible as it comprises material obtained from erythrocytes along with DPPC, which is a biocompatible lipid.
As to claim 14, Deak appears to be silent in regard to resistance to mechanical or osmotic stress. Nevertheless, the composition of Deak appears to have the same elements as the composition recited by the instant claims; as such, there would have been a reasonable expectation that the composition of Deak would have had the same properties as the claimed invention. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). In this case, the composition of Deak comprises both an endogenous lipid bilayer and one or more modifying lipids, as required by the instant claims; as such, the product of Deak appears to be substantially identical to the claimed invention. Deak appears to subject the composition to mechanical stress during the method of making the composition (e.g. in the extrusion step on page 226, section 2.2, third to last paragraph). This teaching is understood by the examiner to be evidence and or reasoning in support of, but not absolutely proving that the required resistance to mechanical strength would have been inherent in the composition of Deak. This is understood to shift the burden to applicant to show that the required mechanical strength would not have been inherent in the teachings of Deak in view of the guidance provided by MPEP 2112(V).
As to claim 18, Deak teaches doping an endogenous erythrocyte bilayer with DPPC (a modifying lipid molecule) to prepare a biological membrane that is a hybrid of the erythrocyte bilayer and DPPC, as of Deak, page 226, section 2.2.
As to claim 19, Deak teaches treating erythrocytes with lysis buffer to purify their membranes, as of Deak, page 226, section 2.2, left column, second paragraph in section.
As to claim 25, the composition of Deak comprises membrane comprising endogenous lipids (e.g. from erythrocytes) and modifying lipids (e.g. DPPC), as explained in the rejection of claim 1 above. While Deak does not appear to indicate that the composition is “tunable”, as the composition of Deak comprises all of the ingredients required by the instant claims, the skilled artisan would have expected that the composition of Deak would have met the tunability requirement.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (WO 2019/022671 A1).
Goh et al. (hereafter referred to as Goh) is entitled “Biomolecular composites comprising modified cell ghosts,” as of the title of Goh. Goh teaches the following as of page 48, Example 4, reproduced below.

    PNG
    media_image1.png
    560
    1036
    media_image1.png
    Greyscale

As to claim 1, the claim requires an endogenous lipid bilayer. The cell ghosts of Goh are understood to read on this requirement. The term “cell ghost”, as used by Goh, is understood to have the following meaning, as of Goh, page 10, relevant text reproduced below.

    PNG
    media_image2.png
    294
    1037
    media_image2.png
    Greyscale

As such, the cell ghosts are understood to be endogenous membranes.
As to claim 1, the claim requires that the composition has been doped with one or more modifying lipid molecules. The DOTAP in Example 4 of Goh is understood to read on this requirement. The examiner notes that different examples in Goh teach different modifying lipids.
As to claim 1, for the purposes of examination under prior art, the examiner understands that, purely en arguendo and in regard to this ground of rejection only, Goh teaches all of the claimed requirements but not in the same embodiment. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 2, DOTAP comprises oleoyl groups, which are understood to be partially saturated as they comprise a single double bond.
As to claim 3, DOTAP is understood to be a non-endogenous lipid as it is not normally found in the human body.
As to claim 4, DOTAP is understood to be a non-natural lipid.
As to claim 5, DOTAP, being a non-naturally occurring lipid, would have been expected to have been synthetically produced.
As to claim 6, Goh teaches a second example comprising cell ghosts and DOPC, as of Goh, page 48, Example 5, reproduced in part below.

    PNG
    media_image3.png
    428
    1055
    media_image3.png
    Greyscale

DOPC is understood to read on the phosphatidylcholine required by claim 6.
As to claim 7, looking to the examples of Goh, it is unclear as to what is the ratio of endogenous bilayer lipids to modifying lipids that is taught by Goh, because the quantities of these ingredients appear to have been measured in different units. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising lipids from a cell source and additional added lipids has been taught by Goh. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A), end of paragraph. This is particularly relevant because changing the ratio of endogenous lipid and modifying lipid is understood to be a change or proportions or degree.
As to claim 8, the skilled artisan would have expected that the modifying lipid would have altered the thickness, order, and/or surface charge regardless of whether this property would have been recognized by Goh. Additionally, to the extent that the modifying lipid would have been DOTAP, the skilled artisan would have expected that the DOTAP would have increased the charge of the bilayer because it is a cationic lipid.
As to claim 9, Goh teaches that the cell ghost may be derived from nucleated red blood cells, as of Goh, page 64, claim 3, reproduced below with annotation by the examiner.

    PNG
    media_image6.png
    179
    987
    media_image6.png
    Greyscale

A red blood cell is an erythrocyte, and this teaching reads on the required erythrocyte bilayer as this is what would have happened upon obtaining a cell ghost from nucleated red blood cells. Claim 9 is not understood to be anticipatory as nucleated red blood cells is provided in a list of cell types taught by Goh. As such, while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claims 10-11, Goh appears to indicate a symmetric and homogeneous distribution of the cell ghost lipid and the added lipids, as of Goh, page 5, figures 8A and 8B, reproduced below.

    PNG
    media_image4.png
    555
    505
    media_image4.png
    Greyscale

The above-reproduced figure would appear to indicate that the composition of Goh would have been symmetric and homogeneous.
As to claim 12, looking to the examples of Goh, it is unclear as to what is the mass percentage of modifying lipids that is taught by Goh, because the quantities of these ingredients appear to have been measured in different units. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising lipids from a cell source and additional added lipids has been taught by Goh. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation. Additionally, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, there does not appear to be evidence of the criticality of the concentration that would be sufficient to overcome the prima facie case of obviousness.
As to claim 13, the skilled artisan would have expected that the composition of Goh would have had a biocompatible membrane as it has been intended for in vivo use in living organisms to deliver drugs, as of the abstract of Goh.
As to claim 14, Goh appears to be silent in regard to resistance to mechanical or osmotic stress. Nevertheless, the composition of Goh appears to have the same elements as the composition recited by the instant claims; as such, there would have been a reasonable expectation that the composition of Goh would have had the same properties as the claimed invention. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). In this case, the composition of Goh comprises both an endogenous lipid bilayer and one or more modifying lipids, as required by the instant claims; as such, the product of Goh appears to be substantially identical to the claimed invention. Goh appears to subject the composition to mechanical stress during the method of making the composition (e.g. in the extrusion step on page 49 lines 1-6). This teaching is understood by the examiner to be evidence and or reasoning in support of, but not absolutely proving that the required resistance to mechanical strength would have been inherent in the composition of Goh. This is understood to shift the burden to applicant to show that the required mechanical strength would not have been inherent in the teachings of Goh in view of the guidance provided by MPEP 2112(V).
As to claims 15-16, Goh teaches various molecules that can be used as cargo, as of Goh, at least page 19, which include nucleic acids as of Goh, page 19, top paragraph.
As to claim 17, Goh teaches an antibiotic as of page 19, line 28.
As to claim 18, Goh teaches a method of doping a cell ghost, which is an endogenous lipid bilayer, with a modifying lipid molecule such as DOTAP or DOPC/cholesterol, as of Goh, page 48, Example 4 and 5.
As to claim 19, Goh teaches having removed the cellular contents in order to make the cell ghost, as of Goh, page 10 lines 14-20; see the above-definition of cell ghost. The skilled artisan would have understood that the cellular contents would have been removed in order to produce the cell ghosts, then the cell ghosts would have been combined with a lipid such as DOPC or DOTAP.
As to claim 23, Goh appears to have taught a substantially homogeneous biological membrane, as explained by figure 8B of Goh as in the above rejection of claims 10-11. As such, despite the fact that Goh does not teach the word “annealed”, it appears to be the case that the membrane of Goh would have annealed to form a substantially homogeneous biological membrane, as such a membrane appears to have been formed by Goh.
As to claim 24, Goh teaches a freeze-thaw method, as of Goh, pages 47-48, Example 3. As best understood by the examiner, the composition in a frozen state, when frozen at liquid nitrogen temperatures (as of Goh, page 48, lines 2-3) would not have been hydrated because the freezing step would have removed water from the microstructure of the membrane because water would no longer have been present in a liquid form in the center of the vesicle after being frozen at liquid nitrogen temperatures. As such, each thawing step would have amounted to rehydrating.
As to claim 25, the claim requires a tunable hybrid biological membrane. The skilled artisan would have understood that the composition of Goh comprises all of the ingredients required by the instant claims. While Goh does not appear to indicate that the composition is “tunable”, as the composition of Goh comprises all of the ingredients required by the instant claims, the skilled artisan would have expected that the composition of Goh would have met the tunability requirement.

Claims 7, 12, 15-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (WO 2019/022671 A1) in view of Deak et al. (Colloids and Surfaces B, Vol. 135, 2015, pages 225-234).
Goh is drawn to a method of making a particle comprising a natural membrane from a cell such as an erythrocyte along with additionally added lipid. See the rejection above over Goh by itself.
Goh does not teach a solid surface.
Deak et al. (hereafter referred to as Deak) is drawn to nanoerythrosomes and a method of making nanoerythrosomes derived from red blood cell membranes, along with the extra lipid DPPC (dipalmitoyl phosphatidylcholine), as of Deak, title and abstract. Deak teaches drying the ghost membrane material on glass, apparently at ambient conditions, as of Deak, page 2.2, left column, second to last paragraph. See the rejection above over Deak by itself.
It would have been prima facie obvious for one of ordinary skill in the art to have dried the membrane material of Goh on glass, as taught by Deak. Deak teaches drying the membrane material on glass in order to have quantified the amount of such material. The skilled artisan would have desired to have measured the amount of material used in the method of Goh in order to accurately have predictably determined the amount of material being used with a reasonable expectation of success, which would have been relevant in regard to predictably obtaining accurate data regarding the effectiveness of the composition of Goh with a reasonable expectation of success.
As to claim 20, the glass of Deak reads on the required substrate. Additionally, the drying process of Deak, page 2.2, left column, second to last paragraph appears to occur under ambient conditions, which would have resulted in the presence of a temperature and humidity in the required range. The examiner notes with regard to claim 20 that, although Deak conducted the drying step for the purposes of further analysis rather than for different purposes, the claims do not exclude the case in which the method steps of the claim are conducted for the purposes of further analysis.
As to claim 21, the glass of Deak is understood to be a hydrophilic solid substrate. This is because, while glass is made of SiO2, the surface of glass comprises Si-OH groups which are capable of hydrogen bonding with water, thereby rendering the surface to be hydrophilic.
As to claim 22, Deak appears to have conducted the steps of drying for a different reason that the reason recited by instant claim 22. Namely, Deak teaches conducting the drying step in order to have prepared the sample for analysis rather than to have increased homogeneity. Nevertheless, this is insufficient to overcome the applied rejection. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV). As such, the fact that the purpose of the drying step of Deak differs from the claimed purpose of the drying step is insufficient to overcome the applied rejection.
As to claim 7, Deak teaches varying the amount of erythrocyte ghosts and DPPC, as of Deak, page 2.2, left column, bottom paragraph and onto right column. Variation of these amounts would appear to result in variations in the enthalpy and melting point, as of Deak, page 227, right column, second paragraph. Addition of modifying lipid results in more homogeneous samples, as of Deak, pages 232-233, section 4.4. As such, this would appear to indicate that ratio of erythrocyte ghosts to DPPC is a result effective variable. It would have been prima facie obvious for the skilled artisan to have optimized result effective variables. See MPEP 2144.05(II)(B).
As to claim 12, optimization of the ratio of erythrocyte to DPPC (i.e. the modifying lipid) would have resulted in optimization of the amount of DPPC modifying lipid.
As to claims 15-17, Deak teaches drug delivery generically, as of Deak, page 233, left column last full paragraph; however, does not specify specific drugs. It would have been prima facie obvious for the skilled artisan to have incorporated a drug suggested by Goh into the composition of Deak as both references are drawn to compositions comprising a natural bilayer and a modifying lipid for drug delivery. Goh teaches various molecules that can be used as cargo, as of Goh, at least page 19, which include nucleic acids as of Goh, page 19, top paragraph. Goh teaches an antibiotic as of page 19, line 28.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612